IN THE SUPREME COURT OF THE
                                  STATE OF OREGON


ELIZABETH A. EARLS,                        )
                                           )
        Petitioner,                        )
                                           )
        v.                                 )      SC S51005
                                           )
HARDY MYERS, Attorney General,             )
State of Oregon,                           )      *AMENDED
                                           )      ORDER CERTIFYING
        Respondent.                        )      BALLOT TITLE



        Upon consideration by the court.
       Petitioner’s arguments that the Attorney General’s certified ballot title for Initiative
Petition 97 (2004) does not comply substantially with ORS 250.035(2) are not well taken.
         The court certifies to the Secretary of State the Attorney General’s certified ballot
title for the proposed measure.
        Dated this 4th day of February 2004.




                                           WALLACE P. CARSON, JR.
                                           CHIEF JUSTICE



c:      Bruce A. Bishop
        Rolf C. Moan
        Publications, Oregon Judicial Department
        Hon. Bill Bradbury, Oregon Secretary of State


     DESIGNATION OF PREVAILING PARTY AND AWARD OF COSTS
Prevailing party: Respondent
[XX] No costs allowed.


order.wpd